Exhibit 10.15

 

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is entered into
by and between [____] (the “Executive”) and Adesto Technologies., a Delaware
corporation (the “Company”), and is effective as of [], 201[__] (the “Effective
Date”).

1.          Term of Agreement.

Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the third (3rd)  anniversary of the Effective
Date (the “Expiration Date”) or the date the Executive’s employment with the
Company terminates for a reason other than a Qualifying Termination or CIC
Qualifying Termination;  provided however, if a definitive agreement relating to
a Change in Control has been signed by the Company on or before Expiration Date,
then this Agreement shall remain in effect through the earlier of:

(a)         The date the Executive’s employment with the Company terminates for
a reason other than a Qualifying Termination or CIC Qualifying Termination, or

(b)         The date the Company has met all of its obligations under this
Agreement following a termination of the Executive’s employment with the Company
due to a Qualifying Termination or CIC Qualifying Termination.

This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date, unless the Company
provides Executive notice of non-renewal at least three (3) months prior to the
date on which this Agreement would otherwise renew.  For the avoidance of doubt,
and notwithstanding anything to the contrary in Section 2 or 3 below, the
Company’s non-renewal of this Agreement shall not constitute a Qualifying
Termination or CIC Qualifying Termination.

2.          Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:

(a)         Severance Benefits.  The Company shall pay the Executive six (6)
months of his or her monthly base salary (at the rate in effect immediately
prior to the actions that resulted in the Qualifying Termination).  The
Executive will receive his or her severance payment in a cash lump-sum which
will be made on the first business day occurring after the sixtieth (60th) day
following the Separation, provided that the Release Conditions have been
satisfied.

(b)         Continued Employee Benefits.  If Executive timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Company shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the six (6) month period following the Executive’s Separation
or, if earlier, until Executive is eligible to be covered under another
substantially equivalent medical insurance plan by a subsequent employer;
provided that if the Company determines that it cannot provide the payment of
COBRA coverage  on behalf of the Executive without violating applicable law or
incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide to Executive in lieu thereof a taxable lump sum payment for the balance
of the COBRA period.

(c)         Extension of Post-Termination Exercise Period.  The period of time
in which to exercise Executive’s stock options to purchase shares of Company
common stock vested as of the date of







--------------------------------------------------------------------------------

 



Separation will be extended to nine (9) months from the date of Separation, but
in any event such period shall not extend beyond the maximum term of the stock
option, provided that at the time of such Separation Executive has provided
continuous services to the Company for not less than three (3) years.

3.          CIC Qualifying Termination.  If the Executive is subject to a CIC
Qualifying Termination, then, subject to Sections 4, 8, and 9 below, Executive
will be entitled to the following benefits:

(a)         Severance and Bonus Payments.  The Company or its successor shall
pay the Executive (i) six (6) months of his or her monthly base salary (at the
rate in effect immediately prior to the actions that resulted in the Separation)
and (ii) an amount equal to the pro-rated portion of the Executive’s annual
target bonus (with such pro-ration to commence on January 1 of the year in which
the Executive incurs a Separation and ending on the date of the Executive’s
Separation).  Such payment will be paid in a cash lump sum payment, which
payment will be made on the first business day occurring after the sixtieth
(60th) day following the Separation, provided that the Release Conditions have
been satisfied.

(b)         Equity Vesting Acceleration.  Each of Executive’s then outstanding
unvested Equity Awards, including awards that would otherwise vest only upon
satisfaction of performance criteria, shall accelerate and become vested and
exercisable with respect to 100% of the then unvested shares subject to all
Equity Awards.  “Equity Awards” means all options to purchase shares of Company
common stock, Restricted Stock Units as well as any and all other stock-based
awards granted to the Executive, including but not limited to stock bonus
awards, restricted stock or stock appreciation rights.  Subject to Section 4,
the accelerated vesting described above shall be effective as of the
Separation.  In the event an Equity Award is subject to performance metrics or
factors then the vesting acceleration provided for herein shall be deemed to
have been met based on achievement of such performance award “at-target.”

(c)         Continued Employee Benefits.  If Executive timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Company shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the six (6) month period following the Executive’s Separation
or, if earlier, until Executive is eligible to be covered under another
substantially equivalent medical insurance plan by a subsequent employer;
provided that if the Company determines that it cannot provide the payment of
COBRA coverage  on behalf of the Executive without violating applicable law or
incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide to Executive in lieu thereof a taxable lump sum payment for the balance
of the COBRA period.

(d)         Extension of Post-Termination Exercise Period.  The period of time
in which to exercise Executive’s stock options to purchase shares of Company
common stock that are vested as of the date of Separation will be extended to
nine (9) months from the date of Separation, but in any event such period shall
not extend beyond the maximum term of the stock option, provided that at the
time of such Separation Executive has provided continuous services to the
Company for not less than three (3) years.





2

--------------------------------------------------------------------------------

 



4.          General Release.  Any other provision of this Agreement
notwithstanding, the benefits under Section 2 and 3 shall not apply unless the
Executive (i) has executed a general release (in a form prescribed by the
Company) of all known and unknown claims that he or she may then have against
the Company or persons affiliated with the Company and such release has become
effective and (ii) has agreed not to prosecute any legal action or other
proceeding based upon any of such claims.  The release must be in the form
prescribed by the Company, without alterations (this document effecting the
foregoing, the “Release”).  The Company will deliver the form of Release to the
Executive within thirty (30) days after the Executive’s Separation.  The
Executive must execute and return the Release within the time period specified
in the form, and in all events within 61 days following the termination event
described in Section 2 or 3 as applicable.

5.          Accrued Compensation and Benefits.  Notwithstanding anything to the
contrary in Section 2 and 3 above, the Company shall pay Executive’s earned but
unpaid base salary and other vested but unpaid cash entitlements for the period
through and including the termination of employment, including unused earned
vacation pay and unreimbursed documented business expenses incurred by Executive
prior to the date of termination (collectively “Accrued Compensation and
Expenses”). In addition, Executive shall be entitled to any other vested
benefits earned by Executive for the period through and including the
termination date of Executive’s employment under any other employee benefit
plans and arrangements maintained by the Company, in accordance with the terms
of such plans and arrangements, except as may be modified herein (collectively
“Accrued Benefits”).  Any Accrued Compensation and Expenses to which the
Executive is entitled shall be paid to the Executive in cash as soon as
administratively practicable after the termination, and, in any event, no later
than two and one-half (2-1/2) months after the end of the taxable year of the
Executive in which the termination occurs or at such earlier time as may be
required by applicable law.  Any Accrued Benefits to which the Executive is
entitled shall be paid to the Executive as provided in the relevant plans and
arrangements.

6.          Definitions.

(a)         “Cause” means (i) any willful, material violation by the Participant
of any law or regulation applicable to the business of the Company or a Parent
or Subsidiary of the Company, the Participant’s conviction for, or guilty plea
to, a felony or a crime involving moral turpitude, or any willful perpetration
by the Participant of a common law fraud, (ii) the Participant’s commission of
an act of personal dishonesty which involves personal profit in connection with
the Company or any other entity having a business relationship with the Company,
(iii) any material breach by the Participant of any provision of any agreement
or understanding between the Company or any Parent or Subsidiary of the Company
and the Participant regarding the terms of the Participant’s service as an
employee, officer, director or consultant to the Company or a Parent or
Subsidiary of the Company, including without limitation, the willful and
continued failure or refusal of the Participant to perform the material duties
required of such Participant as an employee, officer, director or consultant of
the Company or a Parent or Subsidiary of the Company, other than as a result of
having a Disability, or a breach of any applicable invention assignment and
confidentiality agreement or similar agreement between the Company or a Parent
or Subsidiary of the Company and the Participant, (iv) Participant’s disregard
of the policies of the Company or any Parent or Subsidiary of the Company so as
to cause loss, damage or injury to the property, reputation or employees of the
Company or a Parent or Subsidiary of the Company, or (v) any other misconduct by
the Participant which is materially injurious to the financial condition or
business reputation of, or is otherwise materially injurious to, the Company or
a Parent or Subsidiary of the Company. The determination as to whether a
Participant is being terminated for Cause shall be made in good faith by the
Company and shall be final and binding on the Participant. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time as provided in
Section 20 above, and the term “Company” will be interpreted to include any
Parent, Subsidiary or Affiliate, as appropriate. Notwithstanding the foregoing,
the foregoing definition of “Cause” may, in part or in whole, be modified or
replaced in each individual employment





3

--------------------------------------------------------------------------------

 



agreement or Award Agreement with any Participant, provided that such document
supersedes the definition provided in this Agreement.

(b)         “Code” means the Internal Revenue Code of 1986, as amended.

(c)         “Change in Control.”  means a “Corporate Transaction,” as such term
is defined in the Company’s 2015 Equity Incentive Plan, as may be amended from
time to time, provided that the transaction (including any series of
transactions) also qualifies as a change in control under U.S. Treasury
Regulation 1.409A-3(i)(5)(v) or 1.409A-3(i)(5)(vii).

(d)         “CIC Qualifying Termination” means a Separation (i) within twelve
(12) months following a Change in Control or (ii) within three (3) months
preceding a Change in Control, but as to part (ii) only if the Separation occurs
following a Potential Change in Control resulting from (i) the Company
terminating the Executive’s employment for any reason other than Cause or
(ii) the Executive voluntarily resigning his or her employment for Good Reason.
A termination or resignation due to the Executive’s death or Disability shall
not constitute a CIC Qualifying Termination.  A “Potential Change in Control”
means the date of execution of a definitive agreement for a corporate
transaction which, if consummated, would constitute the applicable Change in
Control.  In the case of a termination following a Potential Change in Control
and before the consummation of a Change in Control, solely for purposes of
benefits under this Agreement, the date of Separation will be deemed the date
the Executive’s employment terminated.

(e)         “Disability” means disability as defined in Section 22(e)(3) of the
Code.

(f)         “Good Reason” means, without the Executive’s consent, (i) a material
and adverse reduction in the Executive’s authority, duties or responsibilities
as existed immediately prior to such reduction,  (ii) a material reduction
(which for purposes of this Agreement means a reduction of greater than ten
percent (10%), of Executive’s then current annual base salary (other than a
reduction generally applicable to executive officers of the Company and in
generally the same proportion as for the Executive), or (iii) relocation of the
Executive’s principal workplace by more than thirty-five (35) miles from
Executive’s then current place of employment.  For the purpose of clause (i), a
change in responsibility shall not be deemed to occur (A) solely because
Executive is part of a larger organization or (B) solely because of a change in
title.  For the Executive to receive the benefits under this Agreement as a
result of a voluntary resignation under this subsection (e), all of the
following requirements must be satisfied: (1) the Executive must provide notice
to the Company of his or her intent to assert Good Reason within thirty  (30)
days of the initial existence of one or more of the conditions set forth in
subclauses  (i) through (iii); (2) the Company will have thirty (30) days (the
“Company Cure Period”) from the date of such notice to remedy the condition and,
if it does so, the Executive may withdraw his or her resignation or may resign
with no benefits; and (3) any termination of employment under this provision
must occur within ten (10) days of the earlier of expiration of the Company Cure
Period or written notice from the Company that it will not undertake to cure the
condition set forth in subclauses (i) through (iii) above.  Should the Company
remedy the condition as set forth above and then one or more of the conditions
arises again within twelve months following the occurrence of a Change in
Control, the Executive may again assert Good Reason subject to the notice and
cure periods set forth herein.

(g)         “Release Conditions” means  (i) the Company has received the
Executive’s executed Release and (ii) any rescission period applicable to the
Executive’s executed Release has expired such that the Release is effective.

(h)         “Qualifying Termination” means a Separation that is not a CIC
Qualifying Termination, but which results from the Company terminating the
Executive’s employment for any reason other than Cause. A termination or
resignation due to the Executive’s death or Disability shall not constitute a
Qualifying Termination.





4

--------------------------------------------------------------------------------

 



(i)          “Separation”  means a “separation from service,” as defined in the
regulations under Section 409A of the Code.

7.          Successors.

(a)         Company’s Successors.  The Company shall require any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets, by an agreement in substance and form
satisfactory to the Executive, to assume this Agreement and to agree expressly
to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform it in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets or which becomes bound by this Agreement by
operation of law.

(b)         Executive’s Successors.  This Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8.          Golden Parachute Taxes.

(a)         Best After-Tax Result.  In the event that any payment or benefit
received or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then such
Payments shall be either (A) provided in full pursuant or (B) provided as to
such lesser extent which would result in no portion of such Payments being
subject to the Excise Tax (“Reduced Amount”), whichever of the foregoing
amounts, taking into account the applicable federal, state, local and foreign
income, employment and other taxes and the Excise Tax (including, without
limitation, any interest or penalties on such taxes), results in the receipt by
Executive, on an after-tax basis, of the greatest amount of payments and
benefits provided for hereunder or otherwise, notwithstanding that all or some
portion of such Payments may be subject to the Excise Tax.  Unless the Company
and Executive otherwise agree in writing, any determination required under this
Section shall be made by independent tax counsel designated by the Company and
reasonably acceptable to Executive (“Independent Tax Counsel’), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes.  For purposes of making the calculations required under this
Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate.  The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section.  In the event that the above clause (ii)(B) of this Section 8 applies,
then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within thirty (30) days of the date on which Executive is provided with the
information prepared by Independent Tax Counsel, determine which and how much of
the Payments (including the accelerated vesting of equity compensation awards)
to be otherwise received by Executive shall be eliminated or reduced (as long as
after such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount).





5

--------------------------------------------------------------------------------

 



9.          Miscellaneous Provisions.

(a)         Section 409A.  To the extent (i) any payments to which Executive
becomes entitled under this Agreement, or any agreement or plan referenced
herein, in connection with Executive’s termination of employment with the
Company constitute deferred compensation subject to Section 409A of the Code and
(ii) Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or (ii)
the date of Executive’s death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral.  Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest). Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit. To the extent
that any provision of this Agreement is ambiguous as to its exemption or
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder are exempt from Section 409A to the maximum
permissible extent, and for any payments where such construction is not tenable,
that those payments comply with Section 409A to the maximum permissible
extent.  To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A.  Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.  Notwithstanding anything to the contrary in this Agreement, if the period
of time comprising (x) the time to consider and make effective the Release and
(y) the time after the expiration or cessation of any cure period or attempt to
cure Good Reason spans two calendar years, then, any payments that constitute
deferred compensation subject to Section 409A will be made in the second
calendar year.

(b)         Other Arrangements.  This Agreement supersedes any and all cash
severance arrangements and vesting acceleration arrangements on change in
control under any prior option agreement, restricted stock unit agreement,
severance and salary continuation arrangements, programs and plans which were
previously offered by the Company to the Executive, including change in control
severance arrangements pursuant to an employment agreement or offer letter, and
Executive hereby waives Executive’s rights to such other benefits.  In no event
shall any individual receive cash severance benefits under both this Agreement
and any other severance pay or salary continuation program, plan or other
arrangement with the Company.  For the avoidance of doubt, in no event shall
Executive receive benefits under both Sections  2 and Section 3 with respect to
Executive’s Separation.

(c)         Dispute Resolution.  To ensure rapid and economical resolution of
any and all disputes that might arise in connection with this Agreement,
Executive and the Company agree that any and all disputes, claims, and causes of
action, in law or equity, arising from or relating to this Agreement or its
enforcement, performance, breach, or interpretation, will be resolved solely and
exclusively by final, binding, and confidential arbitration, by a single
arbitrator, in Santa Clara County, and conducted by Judicial Arbitration &
Mediation Services, Inc. (“JAMS”) under its then-existing employment rules and





6

--------------------------------------------------------------------------------

 



procedures. Nothing in this section, however, is intended to prevent either
party from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Each party to an arbitration or
litigation hereunder shall be responsible for the payment of its own attorneys’
fees.

(d)         Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid.  In the case of the Executive,
mailed notices shall be addressed to him or her at the home address which he or
she most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

(e)         Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(f)         Withholding Taxes.  All payments made under this Agreement shall be
subject to applicable withholding and income taxes.

(g)         Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

(h)         At-Will Employment.  Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason.

(i)          Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California (other than its choice-of-law provisions).

 

 

 

[Signature Page to Change In Control Severance Agreement Follows]





7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.  This Agreement may be signed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

 

EXECUTIVE

    

ADESTO TECHNOLOGIES, INC.

 

 

 

 

 

 

 

Name: [Name]

 

By:

Narbeh Derhacobian

 

 

Title:

Chief Executive Officer

 

 

 

 

    

 

 

Date:

 

 

Date:

 

 

 

 

[Signature Page to Change In Control and Severance Agreement]

8

--------------------------------------------------------------------------------